

THIS SECURED PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE. THE NOTE IS BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION
UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). THE NOTE IS “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS IT IS
REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE
PROVIDED WITH AN OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.


SECURED PROMISSORY NOTE


$1,000,000.00
January 30, 2008

 
THIS SECURED PROMISSORY NOTE is issued by KARAT PLATINUM, LLC, a New York
limited liability company, with an address at 15 Hoover Street, Inwood, New York
11096 (the “Company”), to Continental Capital, LLC, a New York limited liability
company, with an address at 1439 E. 21st Street, Brooklyn, New York 11230 (the
“Holder”).
 
ARTICLE I
 
Section 1.01 Principal. For value received, the Company hereby promises to pay
on July 30, 2008 (the “Maturity Date”) to the order of the Holder, in lawful
money of the United States of America, and in immediately available funds, the
principal sum of One Million Dollars ($1,000,000.00)(the “Principal Amount”).
 
Section 1.02 Interest. Interest shall accrue on the Principal Amount at the rate
of twelve percent (12%) per annum (computed on the basis of a 365-day year and
the actual days elapsed) from the date of this Secured Promissory Note (the
“Note”) until paid.
 
Section 1.03 Payment of Interest.
 
(a) First Four Months. Simultaneous with the execution and delivery of the Note,
the Company shall pay to the Holder the sum of $40,000.00, which represents the
aggregate amount of interest which would have accrued on the Principal Amount
from the date hereof through the four-month anniversary of this Note.
 
(b)  Last Two Months. On the four-month anniversary of this Note, and subject to
any amounts prepaid in accordance with Section 1.04 below, the Company shall pay
to the Holder the sum of $20,000.00 representing the amount of interest which
would accrue on the Principal Amount through the Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision contained herein to the contrary, the total
liability of the Company for payment of interest pursuant hereto, including late
charges, shall not exceed the maximum amount of such interest permitted by law
to be charged, collected, or received from the Company, and if any payments by
the Company include interest in excess of such a maximum amount, the Holder
shall apply such excess to the reduction of the unpaid principal amount due
pursuant hereto, or if none is due, such excess shall be refunded.


Section 1.04 Right to Prepay. The Company shall have the right to prepay all or
any portion of the Principal Amount and all accrued interest thereon (the
“Prepaid Amount”) at any time, on or before the Maturity Date, without penalty
or premium. In the event the Company exercises such prepayment right, any
interest payment previously paid to the Holder pursuant to Section 1.03 above,
that are attributable to periods after the date of such prepayment, shall be
refunded by the Holder to the Company.  


Section 1.05 Origination Fee. As additional consideration for the issuance of
the Note, the Company is paying to the Holder, simultaneous with the execution
and delivery of this Note, an origination fee in an amount equal to one and
one-half percent (1.5%) of the Principal Amount (i.e., $15,000.00).


ARTICLE II.
 
Section 2.01 Representations and Warranties of the Holder. The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:


(a)The Holder understands that the Note has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or registered or
qualified under any the securities laws of any state or other jurisdiction, and
is a “restricted security,” and cannot be resold or otherwise transferred unless
it is registered under the Securities Act, and registered or qualified under any
other applicable securities laws, or an exemption from such registration and
qualification is available.


(b) The Holder is acquiring this Note for its own account as principal, not as a
nominee or agent, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof in whole or in part, and no
other person has a direct or indirect beneficial interest in the Note or any
portion thereof. Further, the Holder does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the Note
for which the Holder is subscribing or any part of thereof.


(c) The Holder has full power and authority to enter into this Note, the
execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.
 
 
2

--------------------------------------------------------------------------------

 


(d) The Holder is not subscribing for the Note as a result of or subsequent to
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by
person previously not known to the Holder in connection with investment.


(e) The Holder understands that the Company is under no obligation to register
the Note under the Securities Act, or to assist the Holder in complying with the
Securities Act or the securities laws of any state of the United States or of
any foreign jurisdiction.


(f) The Holder is (i) experienced in making investments of the kind, (ii) able,
by reason of the business and financial experience of its officers (if an
entity) and professional advisors (who are not affiliated with or compensated in
any way by the Company or any of its affiliates or selling agents), to protect
its own interests in connection with the transactions described in this Note,
and the related documents, and (iii) able to afford the entire loss of its
investment in the Company.


(g) The Holder has the financial ability to bear the economic risk of its
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to its investment in
the Company.


(h) The Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Note. The Holder is not relying on the Company, or its
affiliates or agents with respect to economic considerations involved in this
investment. The Holder has relied solely on its own advisors.


(i) The Holder has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
investment in the Company and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense, and agrees and acknowledges that it has carefully reviewed all of the
Company’s filings under the Securities Exchange Act of 1934, as amended,
including, without limitation the “Risk Factors” contained in the Sentra
Consulting Corp.’s Current Report on Form 8-K filed with the Securities and
Exchange Commission on December 31, 2007.


(j) No representations or warranties have been made to the Holder by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Note, the Holder is not relying upon any representations
other than those contained herein. The Holder has consulted, to the extent it
has deemed appropriate, with its own advisers as to the financial, tax, legal
and related matters concerning an investment in the Note and on that basis
believes that its investment in the Note is suitable and appropriate for the
Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
(k) The Holder is an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the Securities Act by reason of Rule
501(a)(3).


(l) The Holder represents and warrants that it is not an affiliate of the
Company and that neither it, nor its beneficial owner(s), are the beneficial
owners, directly or indirectly, of more than 5% of any class of the Company’s
securities.


Notwithstanding any reference to the term “investment” in this Section 2.01, the
Company hereby acknowledges that this Note evidences a loan to, not an
investment in, the Company which is due and payable in full, without defense or
set-off, in accordance with the payment terms contained in this Note.


ARTICLE III.


Section 3.01 Representations and Warranties of the Company. The Company hereby
acknowledges, represents and warrants to, and agrees with, the Holder as
follows:


(a) Organization. The Company is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of New York.
The Company has all requisite power to own, operate and lease its business and
assets and carry on its business as the same is now being conducted.


(b) Corporate Power and Authority. The Company has all requisite power and
authority to enter into and deliver this Note and to consummate the transactions
contemplated hereby. The execution, delivery, and performance of this Note by
the Company and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary action and no other action or proceeding
on the part of the Company is necessary to authorize the execution, delivery,
and performance by the Company of this Note and the consummation by the Company
of the transactions contemplated hereby.


ARTICLE IV.


Section 4.01 Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:


(a) Default in the payment of the Principal Amount on the Maturity Date, which
default has not been cured within 10 days after its due date by acceleration or
otherwise; or
 
 
4

--------------------------------------------------------------------------------

 


(b) Default in the payment, when due or declared due, of any interest payment
hereunder, which default has not been cured within 10 days after its due date by
acceleration or otherwise; or


(c) The Company files for relief under the United States Bankruptcy Code (the
“Bankruptcy Code”) or under any other state or federal bankruptcy or insolvency
law, or files an assignment for the benefit of creditors, or if an involuntary
proceeding under the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law is commenced against the Company, and has not been
resolved in a period of thirty (30) days after such commencement; or
 
(d) The occurrence of an Event of Default under the terms and provisions of the
Security Agreement between the Company and the Holder dated as of the date
hereof (the “Security Agreement”).
 
Section 4.02 Effect of Default. Upon the occurrence of an Event of Default as
set forth in Section 4.01, the Holder shall have the right to (i) declare the
Principal Amount and all interest accrued thereon to be immediately due and
payable, and (ii) enforce its security interest pursuant to and in accordance
with the terms and provisions of the Security Agreement.


ARTICLE V.


Section 5.01 Notice.  All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):



 
(i)
If to the Company:

 

  Karat Platinum LLC   15 Hoover Street   Inwood, New York 11096   Attn: David
Neuberg or Gary Jacobs   Telecopy: (516) 592-5675

 

 
(ii)
With copies to:

 

  David Lubin & Associates, PLLC   26 East Hawthorne Avenue   Valley Stream, New
York 11580   Telecopy: (516) 887-8250

 
 
5

--------------------------------------------------------------------------------

 
 

 
(iii)
If to the Holder:

 

  Continental Capital, LLC   1439 E. 21st Street   Brooklyn, New York 11230  
Telecopy: (516) 371-1714

 

 
(iv)
With copies to:

 

  Samuel J. Reiser, Esq.   Rosenberg & Estis, PC   733 Third Avenue   New York,
New York 10017   Telecopy: (212) 551-8484

 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt.


Section 5.02 Governing Law. This Note shall be deemed to be made under and shall
be construed in accordance with the laws of the State of New York without giving
effect to the principals of conflict of laws thereof.
 
Section 5.03 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.
 
 
Section 5.04 Construction and Joint Preparation. This Note shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Note, and this Note therefore
shall not be construed against any party by virtue of its role as the drafter
thereof. No drafts of this Note shall be offered by any party, nor shall any
draft be admissible in any proceeding, to explain or construe this Note. The
headings contained in this Note are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Note.     
 
Section 5.05 Entire Agreement and Amendments. This Note shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the Company and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth herein.
This Note may be amended only by an instrument in writing executed by the
parties hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.06 Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.
 
[Remainder of this page intentionally left blank; signature pages to follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.

        KARAT PLATINUM, LLC  
   
   
  By:   /s/ Gary M. Jacobs  

--------------------------------------------------------------------------------

Name: Gary M. Jacobs   Title: Chief Financial Officer

       
HOLDER:
 
CONTINENTAL CAPITAL, LLC
 
   
   
  By:   /s/ Jacob Davidowitz  

--------------------------------------------------------------------------------

Name: Jacob Davidowitz   Title: Managing Member


 
8

--------------------------------------------------------------------------------

 
 